Citation Nr: 0514674	
Decision Date: 05/31/05    Archive Date: 06/08/05

DOCKET NO.  03-32 314A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.  

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.  



ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from November 
1967 to November 1987.  This matter comes to the Board of 
Veterans' Appeals (Board) on appeal from a rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

The Board notes that in an April 2002 rating decision, the RO 
denied entitlement to service connection for a left ring 
finger disability, found that no new and material evidence 
had been received to reopen a claim of entitlement to service 
connection for a right elbow disability, denied an increased 
evaluation for a left knee disability, currently evaluated as 
10 percent disabling, denied an increased evaluation for a 
right knee disability, currently evaluated as 10 percent 
disabling, and denied entitlement to a compensable evaluation 
for a left little finger disability.  

The veteran's February 2003 notice of disagreement addressed 
all of the above noted issues, and all were listed on the 
September 2003 statement of the case. However, on his 
substantive appeal (VA Form 9), received in November 2003, 
the veteran specifically stated that he was only appealing 
the denial of certain issues, and he discussed only the 
increased evaluation issues for his right and left knee 
disabilities.  Consequently, those are the only issues over 
which the Board currently has jurisdiction.  38 C.F.R. §§ 
20.200, 20.202 (2004).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.   

2.   The veteran's left knee disability is manifested by 
complaints of pain, weakness, swelling and locking.  Motion 
is from 0 to 140 degrees.  Drawer and McMurray tests are 
normal.  

3.  The veteran's right knee disability is manifest by 
complaints of pain, weakness, swelling and locking.   Motion 
is from 0 to 140 degrees.  Drawer and McMurray tests are 
normal.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for a 
left knee disability have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5014, 52565263 (2004).

2.  The criteria for a rating in excess of 10 percent for a 
right knee disability have note been met. 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321(b), 4.7, 4.71, 4.71a, 
Diagnostic Codes 5003, 5014, 5256-5263 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA).  This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002).  In this regard, VA 
will inform the appellant of which information and evidence, 
if any, that he/she is to provide and which information and 
evidence, if any, VA will attempt to obtain on his/her 
behalf.  VA will also request that the appellant provide any 
evidence in his/her possession that pertains to the claim.  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  See 
38 U.S.C.A. § 5103A.

Notice

The Board notes that VA letters issued in January 2002, and 
in April 2003, apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letters satisfied VA's duty to 
notify the appellant, as required by Quartuccio v. Principi, 
16 Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2004).  

It is also noted that a recent case of The United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court") held that compliance with 38 U.S.C.A. § 5103 
required that the VCAA notice requirement be accomplished 
prior to an initial unfavorable determination by the agency 
of original jurisdiction.  See Pelegrini v. Principi, 18 Vet. 
App.112 (2004) (Pelegrini II). Here, notice was provided 
prior to the initial rating action denying the claim.  Thus 
there is no defect with respect to the timing of the VCAA 
notice requirement.   

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  As discussed above, 
the Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.  

Duty to Assist

With regard to the duty to assist, the record contains the 
veteran's service medical records, and post service VA 
medical records, to include reports of VA examinations.  The 
Board has carefully reviewed the appellant's statements and 
concludes that he has not identified further evidence not 
already of record.  The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim on 
this issue.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Essentially, all available 
evidence that could substantiate the claim has been obtained.  
There is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Laws and Regulations

Disability ratings are determined by evaluating the extent to 
which a veteran's service-connected disability adversely 
affects his or her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his or her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  See 38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.1 (2004).  If two ratings are 
potentially applicable, the higher rating will be assigned if 
the disability more nearly approximates the criteria required 
for that rating; otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  See 38 U.S.C.A. § 4.3.

Furthermore, a disability rating may require re-evaluation in 
accordance with changes in a veteran's condition.  Thus, it 
is essential that the disability be considered in the context 
of the entire recorded history when determining the level of 
current impairment.  See 38 C.F.R. § 4.1.  Nevertheless, the 
present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection of parts of the 
musculoskeletal system, to perform the normal working 
movements of the body with normal excursion, strength, speed, 
coordination, and endurance.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints, 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  See	 38 C.F.R. §§ 4.40, 4.45; see also 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).

The veteran is currently rated as 10 percent disabled for his 
left knee and 10 percent disabled for his right knee 
disabilities under the criteria of 38 C.F.R. § 4.71a, 
Diagnostic Codes (DC) 5014 and 5257 (2004).  Under DC 5014, 
osteomalacia is rated on limitation of motion of the affected 
parts, as arthritis, degenerative (DC 5003).  Under DC 5257, 
recurrent subluxation or lateral instability of the knee is 
rated 10 percent when slight, 20 percent when moderate, and 
30 percent when severe.  

The average normal range of motion of the knees is 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.  

The words "slight," moderate," and "severe" are not defined 
in the Rating Schedule. Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. § 
4.6.  It should also be noted that use of descriptive 
terminology such as "mild" by medical examiners, although an 
element of evidence to be considered by the Board, is not 
dispositive of an issue.  All evidence must be evaluated in 
arriving at a decision regarding an increased rating.  38 
U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.



The Evidence

In March 1988, the RO granted service connection for left and 
right knee disabilities, and assigned noncompensable 
evaluations for each.  This was based on service medical 
records which showed treatment in service for Osgood-
Schlatter's disease in 1986 and a finding of bilateral 
current patellar tendonitis at retirement examination in 
1987.  The RO also considered at report of VA examination in 
January 1988 which showed the knees to have full range of 
motion with no crepitus or instability.  The noncompensable 
evaluations remained in effect until March 1996, when the RO 
increased the evaluations for both knees to 10 percent 
disabling.  This was based on a February 1996 VA examination 
which showed complaints of pain in both knees with normal 
range of motion bilaterally, and no joint effusion or 
instability in either knee.  X-rays showed degenerative 
changes in both knees.  On VA examination in April 1996, the 
veteran complained of bilateral knee pain.  It was noted that 
the veteran had some mile prominence of the anterior tibial 
tubercle with a palpable bony prominence compatible with a 
spur in the right knee which is nontender and a rather marked 
prominence in the area of the anterior tibial tubercle of the 
left knee which is nontender. Both knees had full range of 
motion with crepitus and no pain or instability.  The 
diagnosis was, bilateral Osgood-Schlatter's disease with 
degenerative changes, intermittently symptomatic.  It was 
stated that the veteran had mild degenerative changes in the 
knees with no evidence of osteomalacia.  

In April 2001, the veteran was examined by VA.  The claims 
file was not available for review; however outpatient records 
were noted to be available.  The veteran reported that he 
usually wore knee braces and the examiner noted that he was 
not wearing them at the examination.  The veteran's medical 
history was noted.  On examination, it was noted that half 
way down in a regular squat the veteran was limited by right 
knee pain.  The veteran could flex both knees from 0 to 115 
degrees with the last 10 degrees somewhat limited by 
stiffness in both knees.  The examiner reported that the 
veteran did not have pain in either flexion or extension when 
carried to the full extent.  McMurray's and Lachman signs 
were negative and there was no ligament laxity.  Both 
patellas were noted to be freely movable.  There was no pain 
tenderness or crepitus on the left and there was crepitus on 
the right.  The diagnoses were prominent Osgood-Schlatter's 
disease left knee, not really very symptomatic; status post 
two significant injuries of the right knee on active duty; 
posttraumatic arthritis right knee, which qualifies as 
degenerative joint disease; insufficient evidence to diagnose 
Osgood-Schlatter's disease of the right knee with X-rays 
pending; no significant limitation of range of motion in 
either knee; and limitations of function and stress, 
especially in the right knee.  X-rays showed bilateral 
anterior upper tibial osteotomy; tendinous calcification 
anterior to the left patella; no acute bony changes and mild 
varus deformities.  

In September 2001, the veteran reported that his knee 
disabilities had increased in severity and he wished 
increased evaluations.  

The veteran was examined by VA in January 2002.  His medical 
history was noted. His symptoms were reported to be pain, 
weakness, stiffness, swelling, inflammation, instability, 
locking, fatigue, lack of endurance, and dislocation.  
Examination showed no inflammation, tenderness, effusion, 
redness, heat or drainage.  There was evidence of deformity 
overlying the left knee.  There was no malunion or nonunion.  
Swelling of the left knee was noted.  Drawer and McMurray 
tests were normal bilaterally.  Motion of both knees was 
noted to be limited by pain, but not by fatigue, weakness, 
lack of endurance or incoordination.  Motion of both knees 
was noted to be from 0 to 140 degrees.  X-rays were noted to 
show arthritic changes with spurs noted from the patellar 
bone in the left knee and decreased joint space consistent 
with arthritis in the right knee.  The diagnosis was 
bilateral knee arthritis with tender range of motion in the 
right and left knees and arthritic changes noted on X-ray.  
The examiner noted that the veteran works at a front desk at 
a motel and that there was evidence of mild to moderate 
dysfunction secondary to the bilateral knee condition.  

Discussion

The evidence of record has been reviewed, and the Board finds 
that a rating in excess of ten percent for either the right 
or the left knee disability is not warranted.  
Under diagnostic code 5014, the veteran's knee disabilities 
are to be rated on limitation of motion.  Diagnostic Codes 
5260 and 5261 provide the criteria for limitation of motion 
of the leg in flexion and extension.  Limitation of flexion 
is rated noncompensable at 60 degrees and is rated 10 percent 
disabling at 45 degrees, 20 percent disabling at 30 degrees, 
and 30 percent disabling at 15 degrees. 38 C.F.R. § 4.71a, DC 
5260.  Limitation of extension is rated noncompensable at 5 
degrees and is rated 10 percent disabling at 10 degrees, 20 
percent disabling at 15 degrees, 30 percent disabling at 20 
degrees, 40 percent disabling at 30 degrees, and 50 percent 
disabling at 45 degrees.  38 C.F.R. § 4.71a, DC 5261.

Separate ratings may be assigned under DC 5260 (limitation of 
extension of the leg) and DC 5261 (limitation of flexion of 
the leg). VAOPGCPREC 9-2004 (2004).

However, the veteran's flexion for either knee has never been 
found limited to 60 degrees, nor has his extension ever been 
found limited to 5 degrees. The most limitation of flexion 
was to 115 degrees during an April 2001 VA examination.  His 
extension has been consistently measured at 0 degrees, which 
is full.   

The veteran has never been diagnosed with ankylosis of the 
knee, dislocated semilunar cartilage, or impairment of the 
tibia or fibula for either the left or the right knee.  There 
is no malunion or nonunion.  Therefore, 38 C.F.R. § 4.71a, 
DCs 5256, 5258, 5262 (2004) are not for application.  
Likewise instability is not shown in either knee, thus an 
increased evaluation under DC 5257 is not supported by the 
record.  

Also, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003-5010 and 5257, so long as the 
evaluation of knee dysfunction under both codes does not 
amount to prohibited pyramiding under 38 C.F.R. § 4.14.  See 
VAOPGCPREC 23-97 (July 1, 1997), 62 Fed. Reg. 63,604 (1997); 
and VAOPGCPREC 9-98 (Aug. 14, 1998), 63 Fed. Reg. 56,704 
(1998). See also Esteban v. Brown, 6 Vet. App. 259, 262 
(1994), to the effect that a separate rating may be granted 
when "none of the symptomatology . . . is duplicative of or 
overlapping with the symptomatology" of other conditions, and 
where the "symptomatology is distinct and separate . . . ." 

In precedent opinion VAOPGCPREC 23-97, supra, the General 
Counsel held that a claimant who has arthritis and 
instability of the knee may be rated separately under DCs 
5010-5003 and 5257, but cautioned that any such separate 
rating must be based upon additional disabling 
symptomatology.  In determining whether additional disability 
exists, for purposes of a separate rating, the veteran must 
meet, at minimum, the criteria for a noncompensable rating 
under either of those codes, per VAOPGCPREC 9-98.  Here, 
while arthritis has been documented by X-ray, limitation of 
motion is contemplated in the rating assigned, and there is 
no indication of instability of the knee in the record.  Thus 
this is not for consideration in this claim.  

The Board finds that the currently assigned 10 percent 
ratings for the left and for the right knees is adequate to 
compensate the veteran for his bilateral knee disability, 
including any functional impairment that he experiences.  
Here, the Board notes that 38 C.F.R. §§ 4.40 and 4.45 (2004) 
and DeLuca v. Brown, 8 Vet. App. 202 (1995), require the 
Board to consider the veteran's pain, swelling, weakness, and 
excess fatigability when determining the appropriate 
disability evaluation for a disability using the limitation-
of-motion diagnostic codes.  Within this context, a finding 
of functional loss due to pain must be supported by adequate 
pathology, and evidenced by the visible behavior of the 
claimant.  Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Here, no physician or examiner has found that the veteran's 
limitation of motion of the left knee or the right knee is 
affected by pain, swelling, weakness, or excess fatigability 
to the extent that his disability would be rated as 
compensable under DC 5260 or 5261.  Therefore, even taking 
into account the requirements of DeLuca, supra, these codes 
could not afford the veteran a disability rating higher than 
10 percent for his service- connected knee disabilities.  

The Code of Federal Regulations, at 38 C.F.R. § 3.321(b) 
(2004), provides that, in "exceptional case[s], where the 
schedular evaluations are found to be inadequate, . . an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities . . ." may be granted.  
Generally speaking, for a specific case to be deemed 
"exceptional," it should present "such an exceptional or 
unusual disability picture[,] with such related factors as 
marked interference with employment or frequent periods of 
hospitalization[,] as to render impractical the application 
of the regular schedular standards."  38 C.F.R. § 3.321(b) 
(2004).

The Board finds that the veteran's disability does not 
constitute an "exceptional case" as to allow for the 
assignment of an extraschedular rating.  The record does not 
show either that the veteran's disability subjects him to 
frequent periods of hospitalization or that it interferes 
with his employment to an extent greater than that which is 
contemplated by the assigned rating, as deemed appropriate by 
the Board.  And, as is apparent from the foregoing 
discussion, it cannot be said that the schedular rating 
criteria are inadequate in this instance.  


ORDER

An increased evaluation for a left knee disability is denied.

An increased evaluation for a right knee disability is 
denied.  



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


